Title: From Thomas Jefferson to John Gibson, 31 May 1797
From: Jefferson, Thomas
To: Gibson, John


                    
                        Dear Sir
                        Philadelphia May 31. 1797.
                    
                    In my Notes on the state of Virginia I have given a translation of the celebrated speech of Logan to Ld. Dunmore with a statement of facts necessary to make it better understood. A Mr. Luther Martin of Maryland has lately come forward, denies the facts and also the authenticity of the speech. As far as my memory serves me we received the speech as a translation of yours, and tho’ I do not recollect that I have heard the facts from yourself, yet I think I understood that you stated them substantially in the same way. I have to ask the favor of you to give me what information you can on this subject, as well respecting the speech as the facts stated by me. I do not mean to enter the newspapers with Mr. Martin. But if any mistake has been committed to the prejudice of Colo. Cresap, it shall be set to rights in a new edition of the book now about to be printed. The book is too large to send you by post, but I imagine you may find a copy of it in Pittsburgh so as to see in what manner the facts are stated. I should express my regrets at the trouble I have proposed to give you, but that I am persuaded you will with willingness give your help to place this transaction on solid ground. It affords me at the same time the satisfaction of recalling myself to your recollection  and of renewing to you assurances of the esteem with which I am Dear Sir Your most obedt & most humble servt
                    
                        Th: Jefferson
                    
                